Exhibit 23.1 Consent of Independent Registered Public Accounting Firm ChyronHego Corporation Melville, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-193949) and Form S-8 (Nos. 333-01861, 333-152205, 333-167086 and 333-190095) of ChyronHego Corporation (formerly Chyron Corporation) of our report dated March 14, 2014, relating to the consolidated financial statements, which appears in this Form 10-K. /s/ BDO USA, LLP Melville, New York March 14, 2014
